Exhibit 10.9


SECOND AMENDMENT TO FIRSTENERGY NUCLEAR OPERATING COMPANY
2016 KEY EMPLOYEE RETENTION PLAN


This Amendment to the FirstEnergy Nuclear Operating Company 2016 Key Employee
Retention Plan is adopted and effective as of December 1, 2017.
WHEREAS, FirstEnergy Nuclear Operating Company (the “Company”) adopted the 2016
Key Employee Retention Plan (the “Plan”), effective as of December 1, 2016,
which provides eligible participants with a “KERP Payment” if they remain
employed with the Company until November 30, 2018 subject to certain terms and
conditions set forth in the Plan; and
WHEREAS, Company amended the Plan effective March 31, 2017; and
WHEREAS, Company wishes to again amend the Plan effective December 1, 2017 so
that the KERP Payment for any KERP agreement (“KERP”) issued on or after
December 1, 2017 shall be determined by multiplying the percentage set forth on
Schedule A by the Participant’s salary as of when the KERP is issued, and will
be prorated;
NOW, THEREFORE, the Plan is hereby amended as follows:
1.
Section 4 (e) of the Plan is amended by deleting its current language and
replacing it with the following:



e.
“KERP Payment” shall mean, in the case of any Participant, the amount set forth
on Schedule A. Said amount will be determined by multiplying the percentage set
forth on Schedule A by the Participant’s salary as of December 1, 2016. The
amount for any KERP issued on or after December 1, 2017 for a newly Eligible
Participant shall be determined by multiplying the percentage set forth on
Schedule A by the Participant’s salary at the time the KERP is issued, but will
be prorated by a percentage where the numerator is the number of months in which
the Eligible Participant worked the majority of the month, from the date that
the KERP was issued, through and including November, 2018, and the denominator
is twenty-four (24). The amount for any KERP issued on or after December 1, 2017
for someone who is already an Eligible Participant, but is issued a new KERP due
to a change in position such that the Company determines the amount should be
modified, shall equal a prorated amount of their prior KERP and a prorated
amount of the newly issued KERP, which will be calculated by multiplying the
amount of their salary for their new position, by the percentage set forth on
Schedule A.



2.
Schedule A of the Plan shall be amended by deleting the Plan’s current Schedule
A and replacing it with the Schedule A attached hereto. Any additional Eligible
Participants or increase in KERP amounts to an Eligible Participant shall be
paid from the discretionary fund established in Section 8 (d) of the Plan.













--------------------------------------------------------------------------------




FIRSTENERGY NUCLEAR OPERATING COMPANY
 
 
/s/ Samuel L. Belcher
BY: Samuel L. Belcher
TITLE: President and Chief Nuclear Officer
 
 
 
FIRSTENERGY SERVICE COMPANY
 
 
/s/ Charles E. Jones
BY: Charles E. Jones
TITLE: President and Chief Executive Officer, FirstEnergy Corp.
 







